Hon. Charles H. Thsobald,
County Attorney,
Galveston, Texas.
Dear Xi-.Theobald:
                        opinion 30.
                        Rs: Appoint
          Your letter of December 28, 19319,kklressed
to Attorney General i’il~lla6”%f,kaw, has beea referred



            or this CountY have beiore then the
            question of th'enumber or deputies which
            the .d?mifr or .%.lvestonCounty is en-
            titiedA.o apsoiat 'x?itb,their
                                         approval.
            ?~lvestoa,Cowlty, aOOotdin3 to the last
            Onited States Census, contains a pqmla-




                                    one of WWI!Iis
            t5e qifioe deputy and handles the acoounts
            in the Sherifrfs ofrioe and the other

         --'the county oourt and, in addition to
             that, they serve the processes in olvil
             and oriminal onses, as well as summons
             the jurors for the oourts, Including
             special vcnires in onpitnl osaes and.
             in raot, all the duties of the Sheriff,
             and naturally they are always crowded ior
             time.

    ,’            ‘Ty   purpose   in   writing   you   Is   to   ask
,




                                                  .                .
                                                                             37



              _lon.Charles H. Theobald,
              January 5, 1939.
                       if Article 6809 of Vernon's Annotated
                       Civil statutes (pooket) is still in
                       effeot in that it limits the number
                       of deputies to be appointed by the
                       Sheriff in any one aounty to not ex-
                       ceeding three in the justice preoinot
                       in zhloh is located the,County Seat
                       and one in each Justice Preoinct. The
                       reason *or my dirriouity    in determining
                       if the said statute is still in eifsot
                       is thnt at that time the Sheriff W&S
                       vJ0rkin.yentirely on a fee basis and
                       no3 he, as well as other officials
                       of this county, work on a salary basis.
                                           J
                            "Article 39'02,Vernon's Annotated
                       $ivil statutes, (pocket) AotS of the
                       45th Lcgislnturz,   2nd Coiled  5esaion,
                       senate ijill "10, section.$1, provides
                       for   the aqo   T ntaent     cf   deputies    by
                       county   offioials.        You    will   sotc  that
                       the first ;?aru,sraph Thereof provides
                       that,   ~&on any dlzztriot,oounty 01
                       ;reoinct off?c::rshall re?uirt:the
                       services 0P deputies, at;sistnntsor
                       olcrks In the performanoe of his duties
                       ha shall   apply to the County Comnl~sion-
                       ers' Court of his oounty for authority
                       to appoint suoh deputies, assistants or
          .            clerks; then follows the re0glrements
                       cf the applioation. It would seem that
                       under Artiole 3902 the 5herifr of this
                       county,   having a population of 64,401,
                       (20a. 4) is entitled to a first assistant
                       or ahief deputy and other assistants,
                       deputies or clerks,   the salaries being
                       named.
                            "In view or the forer;oin.y,it ooours
                       to me that the Sherirr of this Tounty is
                       nnt ll-nitedto the three deputies at the
                       Count:'ssat snd 028 in conch justlce pre-
                       sinct, but tbnt he may meke :3nplization
                       to t?.eCc:~nis3ioners'':ourtin tl1.3form,
                       settin; out t?a number of ic!putlcs,ussis-
                       taut3 or clerks th<lthe requires for the
                       performance of the duties of his offloe,




_.i   .
                                                                   38




              nanin< the salariee to be paid them,
              of course within the limitaticn prc-
              se:ibcd by lsw; and then, the Commlssicn-
              ers' Court, aoting within its di~oratlon,
              say determine the number to be appointed as
              to the Court may appear proper.".
              You ara respectfully advised that it isthe
    opinion   of this department that you are oorraot in
    your   oonslusion of law as to the above question.
                  The depsrtaont is not in possession of any
    Jefinite decision ntfeotin~ the question on ~hand,
    and therefore must arrive at the oonclusion that
    :r!iole 6069, Vernon's Annotated Texas Civil Statutes
    v%ich sFplies to the sheriffs undsr the ?ee La:\*,    has
    beon supersoded insofar as it ap:lles to 5alveston
    SOrint7,   TdXSS,   a oounty havlnn,a ;?opulotionof 64,601,
    asc‘ordinr    to the  1~st~Ynlted States ~%%wuc, by I'rticla
       02 , ihvised
    ,113               'CivilStatutes of icxas, snJ.Section
    1 t'.ieraof,   and by t5e Officers' 3a13:y La;:-Of the
    .It3ti$  of Texas.
              It 13 :he further opinion of this department
    that it rests -vithin the discretion c? the Xon. Co-rrlssion-
    crs' Court sf Glveston County, Taxas, ns to the num-
    her of deputies vrhiohthe sneriff should employ. You
    will note in Article 3902, qevisod ~CivilStatutes, that
    the sheriff shall r&co sgpllaation to the Commissioners'
    Court for the e~pointmcnt of deputies, and ato., and
    t-at, furthsrrzore,he shall show the orobabla receipts
    and disbursements of his office in o&m    for the Commission-
    ers' Court to determine the number and necessity therefor.
I
               It in therefore the ophion     of this de?artsent
,   that suoh a~pointaents of deputies should be determined
    by the Commisslonors' Court of Galveston County, Texas,
    through the necessity o,P such sppointaents    md  dS0
    :Tovernd by t'ngr~vnnu~s of the s::eri.ff's   offloe. It is
    very evident t>zt no sue? apFo1ntwct.s should axcccd that
    o'.'necessity :!ndthat Gue oonsideration of ~11 condltlcns
    nuoessitat1nC 3aii appointments s!loullbe the coctroll!nE
    f~iotorin suc:1acnsidcraticn ~1s31.:ht.   3rise affzcting
    ALo,
      <.
      :a n,ountg2:tlari:e.
              "hsrofore, ::ouare ronpeotfullp advised that
    the law oontemplstes the safety end seourity of the pro-
   ”


                                                             39



Zion.Charlas H. Theobald,                              (14
January 5, 1939,
perties ot ~eoplc sn;:their personal care and protec-
ticn aridsuch action taken by the Honorahle Coxnlssioners~
Court should be governed accordingly, all In their sound
disoretion.

                               YOUI-   respoottully,

                            ETORmY     C3E:RA3..
                                               OF ?ZXAS




'ZJF:.aw